Citation Nr: 1228729	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for side effects of Coumadin other than for left leg venous insufficiency.

2.  Entitlement to an evaluation in excess of 40 percent for thrombophlebitis with varicose veins of the right leg.

[The issue of entitlement to service connection for left leg venous insufficiency, including as secondary to service-connected thrombophlebitis with varicose veins of the right leg is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from August 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  

As it relates to the increased evaluation issue, the Veteran appeared at a hearing before a local hearing officer at the RO in October 2009.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for side effects of Coumadin, other than for left leg venous insufficiency, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  




FINDING OF FACT

There is no evidence of persistent ulceration of the right leg on examination or in the medical evidence on file.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for thrombophlebitis with varicose veins of the right leg are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected disability has been rated under DC 7121, for post-phlebitic syndrome.  38 C.F.R. § 4.104 (2011).  A 10 percent rating is warranted where the Veteran experiences intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  

Important for this case, a 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  

The Board notes that Diagnostic Code 7120, which rates varicose veins, contains identical ratings criteria.

In conjunction with his claim, the Veteran was afforded a VA examination in July 2008.  The Veteran reported that his right leg was swollen and that it hurt.  He stated that his condition had become progressively worse and that he was taking medication and wearing elastic stockings.  

Medical history revealed no history of vascular trauma, neoplasm, aneurysm, arteriosclerosis obliterans, or thromboangiitis obliterans.  There was also no history of arteriovenous fistula.  

There was a history of varicose veins/post-phlebitic syndrome in the right lower extremity.  Persistent edema and discoloration were present.  Constant pain was also present.  The Veteran reported having a heavy feeling after prolonged walking and standing, which was relieved by elevation and/or compression hosiery.  There was no ulceration present.  

The Veteran reported that his right leg swelling was getting worse and that he had constant pain.  He also reported that his leg discoloration was worsening.  

Physical examination revealed edema, which was not massive or board-like in nature.  There was stasis pigmentosa and eczema just above the right ankle and foot.  There was no ulceration present.  There were no palpable or visible varicose veins.  The examiner noted that the right leg was swollen and tender and slightly discolored on the lower part of the leg.  There was no board-like rigidity but it was firm and there were no ulcerations, providing highly probative evidence against this claim.  

The examiner noted that the Veteran retired in 1991 as a result of being eligible by age or duration of work.  

The examiner stated that the Veteran had a history of multiple deep vein thrombosis with chronic venous insufficiency of the right leg.  Exercise or exertion was not precluded by this condition.  Chronic swelling and a somewhat painful right leg were reported as the biggest problems.  The condition had moderate effects on exercise and playing sports and mild effect on recreation and travel.  It had no effect on feeding, bathing, dressing, toileting, or grooming.

At his October 2009 hearing, the Veteran reported that his condition was worsening.  His skin discoloration and pain were increasing.  He stated that his condition significantly impacted his daily activities.  

At the time of a February 2012 VA examination, the Veteran was noted to have aching and fatigue in his leg after prolonged walking or standing.  The Veteran was also noted to have persistent edema that was incompletely relieved by elevation of the extremity and persistent stasis pigmentation/eczema.  It was indicated that he occasionally walked with a cane.  The Veteran was noted to have thrombus in the right femoral, common to popliteal, which was probably chronic, with no evidence of acute thrombus.  The examiner noted that the Veteran would not be able to work in an occupation requiring prolonged waking and/or standing.  

A rating in excess of 40 percent is not warranted at any time since the Veteran has not been shown to have ulceration of the right lower leg at the time of VA examinations or in VA treatment records.  

The criteria for a 60 percent evaluation is also not warranted as the Veteran has not been shown to have ulcerations, while the criteria for a 100 percent evaluation is not warranted as the Veteran has not been found to have board-like edema.  

A higher rating is also not warranted for the Veteran's thrombophlebitis with varicose veins by analogy to a different diagnostic code for disabilities of the arteries or veins, Diagnostic Codes 7101-7122, because the Veteran's service-connected disability does not involve any of the other listed disabilities. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his symptoms, which include right leg pain, eczema, edema, and stasis pigmentation.  His complaints are credible.  The Veteran's complaints have been considered in evaluating the disability at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating.  Simply stated, without taking into consideration his complaints, there would be no basis for the current finding.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010). 

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present.  See 38 C.F.R. § 4.1 (2011). 

Although the Veteran's thrombophlebitis with varicose veins of the right lower extremity makes it difficult for him to be on his feet for too long, the medical findings do not indicate that the disorder causes "marked" interference with employment.  The Veteran has retired from work as result of age or length of service.  There is no medical evidence that this disability, by itself, causes "marked" interference with employment.  In fact, when examined in February 2012, it was noted that the Veteran would only be able to not work in an occupation that required prolonged waking and/or standing.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for thrombophlebitis with varicose veins of the right leg pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim for an evaluation in excess of 40 percent for thrombophlebitis with varicose veins of the right lower extremity, and the doctrine is not for application with respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In June 2008 and June 2011 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the June 2008 and June 2011 letters. 

The June 2011 letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

As it relates to the increased evaluation issue, the Veteran was afforded several VA examinations throughout the course of this appeal.  Information obtained from these examinations is sufficient in order to properly address this issue.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at his October 2009 RO hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

An evaluation in excess of 40 percent for thrombophlebitis with varicose veins of the right leg is denied.  



REMAND

As to the issue of service connection for Coumadin side effects, which the Veteran takes for treatment of his service-connected thrombophlebitis with varicose veins of the right leg, the Board notes that the Veteran has indicated that the side effects of this medication have caused many difficulties.  The Veteran has fluctuated with regard to the effect of Coumadin on his left leg, and as a result, the Board addressed the effect of Coumadin on his left venous insufficiency of the left lower extremity in the other decision noted under the issue section of this decision.  While the Board initially noted that the Veteran only indicated that his Coumadin affected his left leg in its May 2009 decision, based upon a June 2008 document, the Board now notes that the Veteran has pointed to other side effects in letters prepared in conjunction with his appeal.  

Moreover, in a June 2012 letter, the Veteran indicated that the effects of his taking Coumadin were being unable to eat certain foods, not being able to drink alcohol, and avoiding activities or sports that may cause serious injures that can cause life threatening bleeding problems.  Moreover, in a June 2008 VA outpatient treatment record, the Veteran's VA physician indicated that having to take Coumadin is like having a gun pointed at your head and always having to wonder if, and when, it will go off.  

The Veteran has not been afforded a VA examination to determine what physical effects, if any, result from his taking Coumadin.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board concludes that an examination is warranted to address the effects of the Veteran's being prescribed Coumadin.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine what residuals, if any, result from the Veteran's taking Coumadin for his service-connected thrombophlebitis with varicose veins of the right leg.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review and the examiner should note such review in his/her report.  

2.  Thereafter, readjudicate the remaining issue on appeal.  If the determination remains less than fully favorable to the Veteran, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


